             Case 3:17-cv-05760-BHS Document 164 Filed 04/10/19 Page 1 of 7



 1                                                           HONORABLE BENJAMIN H. SETTLE
 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA
 6
     HP TUNERS, LLC, a Nevada limited liability )
 7
     company,                                   ) CASE NO. 3:17-cv-05760-BHS
                                                )
 8                        Plaintiff,            ) PLAINTIFF’S MOTION FOR A
                                                ) PROTECTIVE ORDER TO ADJOURN
 9         vs.                                  ) OR MODIFY THE SUBPOENA OF
                                                ) KENNETH CANNATA
10   KEVIN SYKES-BONNETT and SYKED              )
     ECU TUNING INCORPORATED, a                 )
11   Washington corporation, and JOHN           )
     MARTINSON,                                 ) NOTING DATE: APRIL 11, 2019
12
                                                )
                          Defendants.           ) ORAL ARGUMENT REQUESTED
13

14          Plaintiff HP Tuners, LLC (“HP Tuners” or “Plaintiff”), by its attorneys, hereby submits

15   this Motion for a Protective Order to Modify the Subpoena of Kenneth Cannata (“Cannata”):

16                     INTRODUCTION AND RELEVANT BACKGROUND

17          As this Court is aware, Plaintiffs initiated this litigation against defendants Kevin Sykes-

18   Bonnett and Syked ECU Tuning, Inc. (“Defendants”) in September 2017, alleging

19   misappropriation and unlawful dissemination of Plaintiff’s intellectual property. Dkt. 35, ¶¶ 56-

20   81. Discovery commenced in December 2017.

21          In the over sixteen months since the litigation was commenced, Defendants have neither

22   noticed nor taken ANY depositions in this matter. Suddenly, and without proper Notice to

23   Plaintiff in violation of Rule 45, Defendants issued a subpoena to Cannata (the “Subpoena”) –

24   the party with whom they have been secretly and surreptiously conspiring with since early 2016

25   while he was still an owner of Plaintiff – requiring him to testify at deposition and produce

     PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER TO                Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     ADJOURN OR MODIFY THE SUBPOENA OF KENNETH                                   211 E. McLoughlin Boulevard, Suite 100
     CANNATA - 1                                                                                            PO Box 611
                                                                                             Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
               Case 3:17-cv-05760-BHS Document 164 Filed 04/10/19 Page 2 of 7



 1   documents on April 19, 2019, a mere ten (10) after the issuance of the Subpoena.                                    See
 2   Declaration of Andrew P. Bleiman, dated April 10, 2019 (“Bleiman Dec.”), Ex. A. Defendants
 3   simultaneously notified Plaintiff and Cannata’s counsel of the issuance of the Subpoena in a joint
 4   email. See Bleiman Dec. ¶ 8.
 5           Defendants have failed to provide Plaintiff with sufficient notice of Cannata’s deposition.
 6   Cannata is a critically important witness in this matter, as he has been conspiring with
 7   Defendants since before his interest in HP Tuners was purchased, and unlawfully provided
 8   Defendants with HP Tuners’ intellectual property.1 Thus, Plaintiff requires more than a mere ten
 9   days’ notice to properly prepare for Cannata’s deposition.
10           Furthermore, as Defendants are aware, Plaintiffs’ counsel is currently in Reno, Nevada,
11   for the April 10, 2019 deposition of Cannata’s wife, Bobbie Cannata, who is a shareholder in
12   Syked ECU Tuning, Inc., and will be traveling to Quebec City, Quebec for the April 17, 2019
13   deposition of former Syked ECU Tuning, Inc. independent contractor Christopher Breton-Jean.
14   See Bleiman Dec. ¶ 11.
15           It is entirely unreasonable to demand that Plaintiff’s counsel, who is located in Chicago,
16   IL, travel back to Las Vegas, NV for an additional deposition approximately one week later, on
17   ten (10) days’ notice. And it would be a near impossibility, and certainly an entirely unnecessary
18   and unreasonable inconvenience, to coordinate travel for Plaintiff’s client representative, Chris
19   Piastri, who is intending to travel in from Australia, to attend.
20           Additionally, as Defendants are also aware, expert reports in this matter are due on
21   April 22, 2019, the Monday following the Friday Defendants seek to depose Cannata. See
22   Bleiman Dec. ¶ 12. Plaintiff and Plaintiff’s counsel will be working rigorously with their experts
23   to prepare these reports over the next twelve days, and certainly do not have additional time to
24
     1
        Plaintiff is pursuing claims against Mr. Cannata based on his misconduct relating to HP Tuners’ intellectual
25   property in the United States District Court for the District of Nevada under case number 3:18-cv-00527-LRH-
     WGC.

     PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER TO                       Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     ADJOURN OR MODIFY THE SUBPOENA OF KENNETH                                          211 E. McLoughlin Boulevard, Suite 100
     CANNATA - 2                                                                                                   PO Box 611
                                                                                                    Vancouver, WA 98666-0611
                                                                                                                (360) 750-7547
               Case 3:17-cv-05760-BHS Document 164 Filed 04/10/19 Page 3 of 7



 1   dedicate to preparing for Mr. Cannata’s deposition during that period. Finally, as Plaintiff has
 2   advised Defendants, Plaintiff’s counsel is unavailable to attend a deposition on Friday, April 19,
 3   2019 due to the Passover holiday.2 See Bleiman Dec. ¶ 12.                          Accordingly, the pre-existing
 4   deposition schedule, travel demands, and upcoming Jewish holiday, will significantly impede
 5   Plaintiff’s ability to adequately prepare for, and participate in, Cannata’s deposition.
 6            Indeed, Defendants’ underhanded attempt to schedule the deposition of this critical
 7   witness in the midst of known conflicts is nothing more than a bad faith attempt to prevent
 8   Plaintiff from acquiring valuable testimony and evidence that will be damaging and/or fatal to
 9   their defense. Upon receiving Plaintiff’s request to reschedule the deposition, Defendants’
10   counsel unreasonably refused, further underscoring their bad faith motive for abruptly scheduling
11   Cannata’s deposition for a date which they knew or should have known would be maximally
12   inconvenient for Plaintiff. See Bleiman Dec. ¶ 13.
13            To the extent Defendants may argue that the Plaintiff has unilaterally scheduled
14   depositions without consulting the Defendants at other points in this litigation, such argument is
15   completely irrelevant and incorrect. Defendants have only advised that they were unavailable for
16   one date selected by Plaintiff for a deposition (due to Mr. Sykes-Bonnett’s vacation) – the
17   deposition of Christopher Breton-Jean – and Plaintiff agreed to reschedule. Bleiman Dec. ¶ 11.
18   Surely, a pre-existing deposition schedule, expert report deadlines, and arduous travel demands
19   that will preclude Plaintiff and the client representative from properly preparing for this major
20   deposition, as well as a major religious holiday, are more legitimate and pressing reasons to
21   reschedule a deposition than the accommodation of a client’s vacation.                                Yet, Defendants
22   unreasonably refuse to budge. See Bleiman Dec. ¶ 13.
23

24

     2
25      Despite Plaintiff’s counsel’s reasonable request, Defendants’ counsel refused to reschedule the deposition in light
     of the holiday as a professional courtesy. See Bleiman Dec. ¶ 13.

     PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER TO                            Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     ADJOURN OR MODIFY THE SUBPOENA OF KENNETH                                               211 E. McLoughlin Boulevard, Suite 100
     CANNATA - 3                                                                                                        PO Box 611
                                                                                                         Vancouver, WA 98666-0611
                                                                                                                     (360) 750-7547
              Case 3:17-cv-05760-BHS Document 164 Filed 04/10/19 Page 4 of 7



 1          Accordingly, Plaintiff hereby requests the Court to order an adjournment or modification
 2   of the Subpoena and instruct the parties to reschedule Cannata’s deposition for a mutually
 3   agreeable date no earlier than May 10, 2019.
 4                                              ARGUMENT
 5          I.      Defendants Have Not Provided Reasonable Notice
 6          Defendants have failed to provide reasonable notice to Plaintiff regarding the deposition
 7   of Cannata as required under federal law. Pursuant to Fed. R. Civ. P. 30(b)(1), “a party who
 8   wants to depose a person by oral questions must give reasonable written notice to every other
 9   party.” “The determination of what constitutes reasonable notice lies within the discretion of the
10   Court.” In re Chong, 13 B.R. 468, 470 (Bankr. D. Haw. 1981).
11          Defendants provided Plaintiff with ten (10) days’ notice of the Cannata deposition, which
12   is unreasonable. Where, as here, a deposition notice is accompanied by a request for documents,
13   the subpoena must provide thirty (30) days’ notice, pursuant to Fed. R. Civ. P. 34(b)(2). Guzman
14   v. Bridgepoint Educ., Inc., No. 11-0069-WQH(WVG), 2014 U.S. Dist. LEXIS 58806, at *6-7
15   (S.D. Cal. April 28, 2014).
16          Furthermore, as set forth more fully above, it will be a near impossibility for Plaintiff’s
17   counsel to adequately prepare for Cannata’s deposition during the next ten days due to two other
18   depositions in this matter, as well as expert reports due April 22, 2019. Bleiman Dec. ¶ 11-12.
19   Finally, the deposition is currently scheduled on the Passover holiday celebrated by Plaintiff’s
20   counsel, and he should not be required to abandon his religious and familial obligations to
21   accommodate Defendants’ wholly unreasonable and bad faith refusal to reschedule. Forte v.
22   County of Merced., No. 1:11-cv-00318-AWI-BAM, 2014 U.S. Dist. LEXIS 117581, at *2 (E.D.
23   Cal., August 22, 2014) (“The avoidance of undue burden or expense is grounds for the issuance
24   of a protective order.”), citing Fed. R. Civ. P. 26(c).
25


     PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER TO               Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     ADJOURN OR MODIFY THE SUBPOENA OF KENNETH                                  211 E. McLoughlin Boulevard, Suite 100
     CANNATA - 4                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
              Case 3:17-cv-05760-BHS Document 164 Filed 04/10/19 Page 5 of 7



 1          II.     Defendants Did Not Properly Serve the Subpoena
 2          Pursuant to Fed. R. Civ. P. Rule 45(a)(4), “[i]f the subpoena commands the production of
 3   documents, electronically stored information, or tangible things . . . then before it is served on
 4   the person to whom it is directed, a notice and a copy of the subpoena must be served on each
 5   party.” In this case, Defendants did not properly serve the Subpoena because it provided notice
 6   to Plaintiff’s counsel and the deponent simultaneously, by copying Plaintiff’s counsel on the e-
 7   mail to Cannata’s counsel issuing the Subpoena. Bleiman Dec. ¶ 8. Simultaneously serving the
 8   parties and the deponent is in direct violation of Rule 45(a)(4). Forte, 2014 U.S. Dist. LEXIS at
 9   *3 (“All parties to the action must be served and be given reasonable notice of the subpoena well
10   in advance of the production date or deposition date”), citing Rule 45(a)(4). Accordingly,
11   Defendants may not enforce the Subpoena as issued, and must provide Plaintiff with sufficient
12   advance notice of its issuance before going forward with the deposition of Mr. Cannata.
13                                           CONCLUSION
14          In consideration of the foregoing, this Court should GRANT Plaintiff’s Motion for
15   Protective Order.
16          WHEREFORE, Plaintiff HP Tuners LLC respectfully prays for this court to adjourn or
17   modify the Subpoena issued to Kenneth Cannata and instruct the parties to reschedule
18   Mr. Cannata’s deposition for a mutually agreeable date no earlier than May 10, 2019.
19
     Dated: April 10, 2019                        Respectfully submitted,
20
                                                  s/ Andrew P. Bleiman
21
                                                  Andrew P. Bleiman
22
                                                  (admitted pro hac vice)
                                                  MARKS & KLEIN, LLP
23                                                1363 Shermer Road, Suite 318
                                                  Northbrook, Illinois 60062
24                                                Telephone: (312) 206-5162
                                                  E-mail: andrew@marksklein.com
25


     PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER TO               Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     ADJOURN OR MODIFY THE SUBPOENA OF KENNETH                                  211 E. McLoughlin Boulevard, Suite 100
     CANNATA - 5                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
             Case 3:17-cv-05760-BHS Document 164 Filed 04/10/19 Page 6 of 7



 1                                             Stephen G. Leatham, WSBA #15572
                                               HEURLIN, POTTER, JAHN, LEATHAM,
 2                                             HOLTMANN & STOKER, P.S.
                                               211 E. McLoughlin Boulevard, Suite 100
 3
                                               Vancouver, WA 98663
 4
                                               Telephone: (360) 750-7547
                                               Fax: (360) 750-7548
 5                                             E-mail: sgl@hpl-law.com

 6                                             Attorneys for Plaintiff HP Tuners, Inc.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER TO            Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     ADJOURN OR MODIFY THE SUBPOENA OF KENNETH                               211 E. McLoughlin Boulevard, Suite 100
     CANNATA - 6                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
             Case 3:17-cv-05760-BHS Document 164 Filed 04/10/19 Page 7 of 7



 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on April 10, 2019, I caused the foregoing to be electronically filed
 3   with the Clerk of Court using the CM/ECF system which will electronically send notice to all
 4
     Counsel of Record.
 5
                                                        HEURLIN, POTTER, JAHN, LEATHAM,
 6                                                      HOLTMANN & STOKER, P.S.

 7                                                      s/ Stephen G. Leatham
                                                        Stephen G. Leatham, WSBA #15572
 8                                                      211 E. McLoughlin Boulevard
                                                        Vancouver, WA 98663
 9                                                      Telephone: (360) 750-7547
                                                        Fax: (360) 750-7548
10
                                                        E-mail: sgl@hpl-law.com
                                                        Attorney for HP Tuners, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER TO               Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     ADJOURN OR MODIFY THE SUBPOENA OF KENNETH                                  211 E. McLoughlin Boulevard, Suite 100
     CANNATA - 7                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
